1

2

3

4                             UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,               No. 2:14-cr-0239-GEB
8                    Plaintiff,              ORDER REQUIRING BRIEFING ON
                                             INQUIRY REGARDING APPEARANCE
9          v.                                BOND FUNDS
10   KENNETH TAM,
11                   Defendant.
12

13                 On March 22, 2019, chambers received an inquiry from

14   the Clerk’s Office about the status of cash appearance bond funds

15   submitted on behalf of decedent Kenneth Tam.                   The Order filed

16   September 30, 2015 concerns this matter and states, in part: “Mr.

17   Tam     was   charged,    by     indictment,    on    August   28,   2014     with

18   violations of 21 U.S.C. § 841(a)(1) and 846. Mr. Tam failed to

19   appear in Court on July 31, 2015 and a bench warrant was issued.”

20   Order    Substituting     Bond    Collateral,    at    1:16-21,   ECF   No.    72.

21   Further, on June 2, 2017, the United States moved to dismiss the

22   indictment against Kenneth Tam because “Tam passed away.”                   Gov’t

23   Mot to Dismiss, at 1:18, ECF No. 146.                The dismissal motion was

24   granted on June 5, 2017.

25                 The United States shall file a document explaining its

26   position on what the judge should inform the Clerk’s Office about

27   the cash appearance bond funds.                Further, former counsel for

28   Kenneth Tam also has leave to file a document concerning the
                                             1
1    matter.   Said filing is due no later than fourteen days after

2    this order is filed.

3              Dated:   March 25, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
